Title: To Thomas Jefferson from Jean Noêl Destréhan, 14 November 1805
From: Destréhan, Jean Noêl,Fromentin, Eliquir
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Thursday November—the 14th 1805
                  
                  The house of representatives of the territory of Orleans, penetrated with the Sense of the eminent Service you have rendered your country, and impressed with the highest respect for that wisdom and integrity which induced a free people to call you to your present elevated Station, Seize with pleasure the first moment of their legislative existence, to assure you of their esteem and confidence. The advancement of your country’s happiness has long occupied your attention; and of the ability and fidelity with which your important duties have been discharged, the suffrages of a grateful nation are the unequivocal testimony.
                  If any circumstance could enrich the fame of a Statesman already conspicuous by a firm and able Support of the civil and religious rights of men, it would be your conduct in the acquisition of Louisiana. you have added to the dominion of the United States a country highly favoured by nature; and to the great American family a people worthy the blessings of freedom, and in their determination to maintain it equally zealous with all their brethren of the union.
                  With the highest respect We have the honor to be Sir, your most Obedient humble Servants
                  
                     
                        jean Noêl Destréhan 
                     
                     Speaker of the house of representatives Attest 
                     Eliquir Fromentin 
                     
                     Clerk of the house of representatives
                  
               